Citation Nr: 1231322	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge, seated at the RO, in June 2008.  A transcript of that hearing is of record. 

This appeal was initially presented to the Board in November 2008, at which time this issue was remanded to the RO for additional development.   In May 2010, the Board denied the claim on appeal.  The Veteran appealed to the Veterans Claims Court.  In September 2010, the Court Clerk granted a Joint Motion for Remand (JMR) and the case was returned to the Board.   

The Board requested an Outside Medical Opinion (OMO) in March 2011 and an Independent Medical Expert (IME) Opinion in April 2012.  The Veteran was provided with notice and a copy of the opinions in November 2011 and June 2012.  The case returns now for appellate consideration.


FINDINGS OF FACT

1. The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2. Sarcoidosis is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam. 

3. Sarcoidosis was not shown during service, or for many years thereafter, and is not shown to be related to any incident of active service, to include herbicide exposure. 


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be awarded for certain disabilities, such as sarcoidosis, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends his sarcoidosis results from herbicide exposure during service.  Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011). 

In the present case, the Veteran's DD-214 indicates he was awarded the Combat Infantryman's Badge, Air Medal, Vietnam Service Medal, and the Vietnam Campaign Medal, confirming service in the Republic of Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  However, sarcoidosis is not among the disorders listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection for sarcoidosis on a presumptive basis is denied. 

Nevertheless, the statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will consider entitlement to direct service connection. 

Service treatment records indicate the Veteran was seen in March 1966 for sternal pain following a chest injury incurred playing football.  No diagnosis was given at that time.  In August 1966, he again reported chest pain in the right upper quadrant following a football injury.  He was given light duty for two weeks. 

On service separation examination in May 1969, the Veteran was without abnormality of the lungs and chest, lymph nodes, and related tissue.  Likewise, on his concurrent Report of Medical History, he denied shortness of breath and pain or pressure in the chest.  While he twice reported chest pain in 1966, these complaints followed chest injuries sustained playing football, and appear to have fully resolved, given that he did not report additional complaints or see further treatment during service. Therefore, service records do not show a diagnosis of or treatment for sarcoidosis at the time of discharge. 

Next, post-service evidence does not reflect a diagnosis of or treatment for sarcoidosis for many years after service discharge.  Specifically, according to a November 1998 private treatment notation, the Veteran reported he had been first diagnosed with sarcoidosis 10 years prior, in approximately 1988, nearly 20 years after service separation.  This report contained no mention of his service or exposure to Agent Orange.  Therefore, the medical evidence does not reflect continuity of symptomatology. 

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of sarcoidosis have been continuous since service.  He asserts that he continued to experience symptoms relating to sarcoidosis after he was discharged from the service.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of sarcoidosis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of sarcoidosis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms which he has attributed to sarcoidosis (such as shortness of breath).  

Specifically, the service separation examination report reflects that the Veteran was examined and all systems were found to be clinically normal.  His in-service history of symptoms (or lack thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported diagnosis related to sarcoidosis in 1988 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

Next, when he sought to establish medical care with the private physician, the evidence does not show that he did not report the onset of sarcoidosis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, private treatment records date the onset of an actual diagnosis to 1988 but do not suggest that sarcoidosis has a 20-year latency period.  

Next, while the Veteran reported in November 1998 that he was first diagnosed with sarcoidosis in 1988, he indicated on his July 2006 formal claim (VA Form 21-526) that the onset of the sarcoidosis was in 1977 and that he had been treated by Dr. D since 1984.  He then reported upon his 2006 application to the Social Security Administration, on the Disability Report - Adult, that the sarcoidosis first bothered him in 1973 and that his first visit to Dr. D was in 1994.  

At his June 2008 personal hearing, the Veteran stated he first began experiencing difficulty breathing in the early 1970's, after service, but was not diagnosed with sarcoidosis until the early 1980's.  He suggested that he has had symptoms consistent with sarcoidosis since shortly after service.   

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Next, in support of his claim, the Veteran submitted a June 2008 written statement from Dr. J.P.D., a private pulmonologist who had treated him for sarcoidosis. In his statement, the physician noted that the Veteran's symptoms began in the 1970's, and resulted in a diagnosis in the 1980's, which he attributed to Agent Orange exposure.  However, the physician's statement does not support a finding of continuity of symptomatology since the Veteran's discharge from service but rather indicated that the symptoms began in the 1970s, after discharge.  

Further, the variety of onset dates reported by the Veteran to VA, to the Social Security Administration, and to his private physician is not rendered more credible by the later sweeping reference to an entire decade (1970's).  This is inconsistent with the Veteran's statements of the onset of symptoms during service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the medical evidence or through his lay statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sarcoidosis to active duty. 

The Board notes that the claims file contains differing opinions as to whether sarcoidosis is secondary to herbicide exposure.  As noted above, this claim has been the subject of VA examinations, an Outside Medical Opinion, and an Independent Medical Expert opinion as the Board has sought understanding and clarity in adjudicating the claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

Turning now to the evidence of record, in support of his claim, the Veteran submitted the May 2005 Information Letter on Sarcoidosis (Letter) from VA's Undersecretary for Health.  The Letter considered a possible nexus between sarcoidosis and certain activities specific to Navy veterans, such as deck-grinding and paint-stripping.  The Letter noted then-recent case control studies suggested exposure to silica and indoor environments presented a minimally, though statistically significantly, increased risk of sarcoidosis.  

The Letter further recommended that when Navy veterans presented for VA examinations, the clinicians should obtain a detailed medical, occupational, and environmental history focusing on silica, other inorganic dusts, and bioaerosols exposure.  The Letter contained no reference to Agent Orange or herbicides.  

The Board finds the Letter of limited probative value.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  However, medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)). 

In the present case, the May 2005 Letter discusses Navy veterans who may have been exposed to such potentially dangerous activities as deck-grinding and paint stripping.  The Veteran here is neither a Navy veteran nor has he alleged extensive involvement in the activities described.  As the May 2005 Letter does not specifically address a nexus between sarcoidosis and herbicide exposure, it is of limited probative value to the present claim. 

Next, a June 2008 letter from Dr. J.P.D., a private pulmonologist, noted the general decade of symptoms as the 1970's and diagnosis in the 1980's, and concluded that it was at least as likely as not that the sarcoidosis was a result of the Veteran's exposure to Agent Orange in Vietnam.  The private pulmonologist did not explain on what basis did he attributed the likelihood of the sarcoidosis to exposure to Agent Orange, whether he had considered any medical research in his opinion, or whether he had considered any other aspect of the Veteran's occupational or environmental exposures he experienced in the decades following service in his opinion.  

Therefore, the Board finds the June 2008 opinion from the private pulmonologist to be of lesser probative value, as this opinion provided no basis for the physician's opinion regarding the etiology of the Veteran's sarcoidosis.  

The Veteran was afforded a VA medical examination and opinion in December 2009.  At that time, the examiner determined that sarcoidosis was not due to active duty or herbicide exposure on the basis that the etiology of sarcoidosis was unknown by general consensus, meaning that there was no known cause.  The Board denied the claim in May 2010.  However, the Veterans Court found the examiner's etiology opinion to be conclusory, and so the examination was deemed to be insufficient.  

The Veteran submitted a private evaluation dated in January 2011 from Dr. P.  This physician noted the Veteran's exposure to Agent Orange, "various dusts" and "volatile agents (Nitrogen Oxide/Hydrogen chloride)" during his tour in the Republic of Vietnam and through his military service.  His symptoms were progressive dyspnea which had an initial onset of "x 1970."  

Following an evaluation, the physician opined the Veteran's severe pulmonary fibrosis, bilateral lung bronchiectasis, pulmonary hypertension, and hypoxemia at rest was more likely than not secondary to his exposure to Agent Orange, "various organic dusts" and "noxious agents" during his service in the Republic of Vietnam.  The Board notes this physician did not refer to the Veteran's disorder as sarcoidosis.   

Following the Court's remand, the Board sent this appeal for an OMO in March 2011.  In a June 2011 response, the reviewing physician, a Chief of the Pulmonary service for a VA medical facility, noted that the Veteran was treated for a stab wound in 1983 but there was no mention of sarcoidosis.  The examiner noted that sarcoidosis was diagnosed in 1995 after an X-ray showed hilar adenopathy and a biopsy was done.  

The reviewing physician noted that it was highly likely that the Veteran developed sarcoidosis after discharge but found that it was as least as likely as not related to service but then went on to explain that sarcoidosis was a multisystem granulomatous disease of unknown etiology.  She also reflected that it was unknown whether the Veteran was exposed to offending agent since no one agent was thought to have caused it, and stated that it was unknown how long after an exposure to a possible offending agent that an individual could develop sarcoidosis.  She noted that literature showed that rescue workers exposed to World Trade Center dust in 2001 had an increased incidence of sarcoidosis-like granulomatous pulmonary disease up to 5 years but acknowledged that it was unknown, but possible, that exposure years prior to diagnosis could cause disease.

In August 2011, the Board sought clarification of what appeared to be a contradiction between the finding that sarcoidosis was related to service and the rationale that seemed to suggest that sarcoidosis could have been triggered by any number of exposures to any number of unidentified substances over any period of time.  

Yet, despite this catalog of the unknown, the reviewing physician in the September 2011 addendum repeated her opinion it was at least as likely that the Veteran developed sarcoidosis due to some incident in service but continued to note that no single agent had been described as a cause, it was unknown the relationship between environmental exposure and onset of disease, and "unknown if exposures during active duty could have [] put this veteran at risk for developing sarcoid."  She concluded that it was impossible to know how long the Veteran had sarcoid prior to the diagnosis.

Due to on-going lack of clarity regarding the relationship, if any, between the Veteran's sarcoidosis and active duty service, in April 2012, the Board requested an IME from an independent expert outside the VA system.  A Professor of Medicine, Chief of Pulmonary/Critical Care, from a school of medicine attached to a state university health center reviewed the claims file, to include the service treatment reports, and provided an opinion.  

The IME noted the Veteran's health appeared to be excellent in service and did not find the football injury or any vaccines increased the Veteran's risk of lung disease.  He also noted the report of a diagnosis of sarcoidosis ten years prior to 1998, though the first documented X-ray evidence was in 1998.  He opined even if the Veteran had pulmonary sarcoid in the 1980's, it was unlikely he was had asymptomatic sarcoid dating from the 1960's caused by exposure in service.  

The IME noted that sarcoidosis was a disease of unknown etiology and variable clinical course, though even with those factors, it was very unlikely the Veteran had been asymptomatic for that long.  It was more likely he developed the sarcoidosis after discharge.  Based upon his medical analysis and review of medical literature, it was not likely he developed sarcoidosis due to incidents in service, to include his exposure to herbicides.  The IME noted there were no supporting symptoms during and around his time of discharge, therefore, there was no evidence to support a pulmonary disease or sarcodisos during his time in service.  

The IME also attached a list of data he extracted from medical literature defining sarcoidosis as a multisystem disorder of unknown etiology.  He noted that not only was there no documentation that sarcoid was caused by Agent Orange, herbicides, or exposure to rabies vaccine, but only beryllium and its salts have been found to produce granulomata that was similar as was seen in sarcoidosis and despite intensive efforts, studies have failed to identify an external agent or agents responsible for sarcoidosis.  

The IME also distinguished the study of World Trade Center responders who were exposed to that dust, cited by the VA reviewing physician, which had noted increased incidence of sarcoidosis-like pulmonary disease during the 5 years after the disaster by observing that the pulmonary disease followed in that study was not sarcoidosis, a multisystem granulomatous disease.  A reasonable reading of this OMO opinion is that the Veteran's current sarcoidosis was not related to his service.  

In sum, multiple opinions have been rendered in this case.  On one hand, the Veteran's treating pulmonologist, Dr. J.P.D. and the private evaluation by Dr. P found it more likely that his disorder was related to Agent Orange exposure in service.  The VHA reviewing physician cataloged a list of unknown factors and concluded it was at least as likely (as not) that the Veteran's sarcoidosis was related to service.  On the other hand, the IME found it unlikely to be due to service. 

In the present case, the Board finds the June 2008 and the January 2011 opinions from the private physicians to be of lesser probative value, as these opinions provided no basis for the physicians' opinion regarding the etiology of the Veteran's sarcoidosis.  Neither private physician provided any rationale to attributing sarcoidsis to Agent Orange, either in medical literature, studies, or practical experience.  

In particular, Dr. P referred to "various dusts and volatile agents" without defining or even naming what those dusts or agents might be and never explained what bearing nitrogen oxide or hydrogen chloride had on sarcoidosis.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

While the Board notes that Dr P and Dr. J.P.D. are both pulmonologists familiar with respiratory disorders and are therefore competent to render expert medical opinions, the June 2008 and January 2011 opinions are speculative and unsupported by any explanation or citation to any medical authority.  In the absence of such a basis, the Board assigns little weight to these opinions. 

As well, the Board finds of limited probative value the opinion of the VA reviewing physician, obtained as a VHA in 2011.  That reviewing physician, also a pulmonologist, did not review the service treatment records.  The reviewing physician did review medical literature and noted that there were no studies or medical schools of thought linking sarcoidosis to Agent Orange.  

Despite her review of medical studies and research and despite a catalog of unknown factors about sarcoidosis, in addition to noting that Veteran's assessment of sarcoidosis was not reached until a biopsy in 1995, the reviewing physician opined it was at least as likely as not that the sarcoidosis was related to service.  The Board cannot reconcile this opinion with the extensive rationale the reviewing physician provided as to why, in essence, she could not attribute the sarcoidosis to service.  This incongruity renders the 2011 VHA of limited probative value.   

In April 2012, the Board sought an IME opinion from a specialist in pulmonary disease.  The medical school professor physician reviewed the record and provided a thorough description of the Veteran's medical record, of sarcoidosis, of the medical community's understanding of what it is, and of the medical community's understanding as to its etiology.  He opined it was unlikely the Veteran's current sarcoidosis was related to service, as there were no symptoms in service or around the time of discharge, and as the assessing biopsy was not done until 1990's, before the earliest 1998 x-ray of record.  The Professor reached an opinion that was based upon an articulated rationale that was thorough.  The Board finds this opinion probative.

After assessing the credibility and weight to be given the medical evidence as described above, the Board finds the April 2012 medical authority finding no medical nexus between sarcoidosis and service to be of the most probative on the issue.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed sarcoidosis and active duty service, to include herbicide exposure in Vietnam.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, sarcoidosis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical personnel who have examined the Veteran's claims file during the current appeal and considered the subjective history and the objective record.  Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Veteran has also submitted a copy of a prior Board decision granting service connection to another Veteran based on sarcoidosis allegedly resulting from herbicide exposure.  However, the Board notes that each appeal is based on the facts unique to that case, and prior Board decisions have no precedential weight on a presiding Veterans Law Judge.  See 38 C.F.R. § 20.1303 (2011).  The Board has no way of knowing the facts of the prior decision submitted by that appellant, and whether those facts correlate to the facts present in the instant appeal.  Therefore, the prior Board decision submitted by the Veteran is of no probative value in the present case. 

In conclusion, the preponderance of the evidence weighs against the award of service connection for sarcoidosis, to include as due to herbicide exposure.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  As such, the appeal is denied. 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In September 2006, he was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the September 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Follow-up VCAA letters were sent in December 2008 and November 2009. 

The Board notes that, in the present case, initial notice was issued prior to the January 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA has also obtained pertinent records from the Social Security Administration (SSA).  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

The Board has looked into the Veteran's file on the "Virtual VA" system and observes that claims seeking service connection for other disorders have been adjudicated, which included reports of some private treatment and VA examinations.  There is no indication that any of these records pertained to or were relevant to the issue now before the Board, in particular the etiology of the Veteran's well-established disorder, and need not be reviewed prior to further Board action.  Moreover, to the extent the treatment report found in Virtual VA includes symptomatology which could be associated with the claimed sarcoidosis disorder, the Veteran has reported similar symptoms over the course of the appeal.

The Board is thus satisfied that this decision is predicated on a complete medical record, meeting the requirements of 38 C.F.R. § 3.159(c).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).

Further, the Veteran had been afforded a VA medical examination and opinion in December 2009.  The Court found the examiner's opinion conclusory, and so insufficient.  Upon remand to the Board, the Board requested a VHA opinion and an IME opinion regarding the etiology of sarcoidosis.  Both opinions have been provided to the Veteran with an opportunity to respond.  The IME opinion was probative and sufficient, as it provided an opinion based upon a complete rational with accurate facts.  

In addition, in June 2008, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge, seated at the RO.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



ORDER

Service connection for sarcoidosis, to include as secondary to herbicide exposure, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


